



INTEGER HOLDINGS CORPORATION
GRANT OF RESTRICTED STOCK UNITS


The Board of Directors of Integer Holdings Corporation (the “Company”) has
authorized and approved the 2011 and 2016 Stock Incentive Plans (collectively,
the “Plans” and, individually, a “Plan”), which have been submitted to and
approved by the stockholders of the Company. The Plans provide for the grant of
restricted stock units to certain employees, non-employee consultants and
service providers and non-employee directors of the Company and any Subsidiary
of the Company. Pursuant to one or more of the Plans, the Compensation and
Organization Committee of the Board of Directors of the Company (the
“Committee”) has approved the grant to you of Restricted Stock Units (the
“RSUs”) on the terms and subject to the conditions set forth in the applicable
Plan and this agreement (the “Award Agreement”). The relevant Plan(s) shall be
deemed a part hereof as if fully set forth herein. A copy of each applicable
Plan is available from the Morgan Stanley Smith Barney website
www.stockplanconnect.com (or such other stock plan administrator’s website as
may be determined by the Company), or may be obtained by request addressed to:
Corporate Secretary, Integer Holdings Corporation, 10000 Wehrle Drive, Clarence,
NY 14031. Unless the context otherwise requires, all terms defined in the
applicable Plan(s) shall have the same meanings when used herein.
1.Grant of Restricted Stock Unit. The Company, as a matter of separate
inducement and not in lieu of any salary or other compensation for your
services, hereby grants to you the number of RSUs set forth on Appendix A, as of
the date set forth in Appendix A. In consideration of the grant of the RSUs and
consistent with the terms of the applicable Plan, you agree that the RSUs and
any proceeds from the sale of such RSUs or the shares of Company Stock delivered
on vesting of such RSUs (the “Shares”) are subject to forfeiture and/or
repayment, in whole or in part, to the extent provided for in the Integer
Holdings Corporation Incentive Compensation Recoupment Policy, as in effect from
time to time. In furtherance of the foregoing, you agree hereby to forfeit,
reduce or repay the RSUs and any proceeds from the sale of such RSUs or the
Shares and to execute any document prepared by the Company to effectuate such
forfeiture, reduction or repayment, all to the extent permitted by applicable
law.


- 1 -

--------------------------------------------------------------------------------





2.    Vesting of Restricted Stock Units. The RSUs will be earned based upon the
achievement of the Performance Goals set forth in Appendix A. Subject to the
terms and conditions of the applicable Plan and this Award Agreement, any earned
RSUs will vest on the date that the Committee certifies the level of performance
achieved for the Performance Period (as defined in Appendix A), and any RSUs
that are not earned will be automatically forfeited. A certificate or
certificates representing the Shares will not be delivered to you unless and
until the RSUs have both been earned and are vested and all other terms and
conditions in the applicable Plan and this Award Agreement have been satisfied.
3.    Termination of Employment; Change in Control. Voluntary or involuntary
termination of your employment shall affect your rights as set forth in the
applicable Plan. If a Change in Control occurs during the Performance Period,
then the Performance Period will end as of the close of the trading day
immediately preceding the effective date of the Change in Control, and the
Committee will determine the level of performance achieved during the
Performance Period. Any RSUs that are earned for the Performance Period that
have not been previously forfeited shall immediately vest. The Committee may
cancel the RSUs and pay you in cash or stock the value of such RSUs that vest by
operation of the previous sentence based upon the price per share to be received
by other shareholders in the Change in Control.
4.    Forfeiture of Restricted Stock Units. The balance of the RSUs that have
not vested pursuant to paragraphs 2 or 3 will be automatically forfeited as of
the date that your employment with the Company or a Subsidiary terminates for
any reason.
5.    Non-Transferability of Restricted Stock Units. The RSUs may not be
assigned, transferred, pledged or hypothecated in any way (whether by operation
of law or otherwise) and shall not be subject to execution, attachment or
similar proceeding. Any attempted assignment, transfer, pledge, hypothecation or
other disposition of the RSUs, and the levy of any attachment or similar
proceeding upon the RSUs, shall be null and void and without effect.
6.    Rights as Stockholder. Neither you nor any person claiming under or
through you will have any of the rights or privileges of a stockholder of the
Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have


- 2 -

--------------------------------------------------------------------------------





been issued, recorded on the records of the Company or its transfer agents or
registrars, and delivered to you.
7.    Investment Intent. You hereby covenant and agree with the Company that if
there does not exist a registration statement on an appropriate form under the
Securities Act of 1933, as amended (the “Act”), which registration statement
shall be effective and shall include a prospectus which is current with respect
to the Shares (i) that you will represent that you are receiving the RSUs for
your own account and not with a view to the resale or distribution thereof and
(ii) that any subsequent offer for sale or sale of any Shares received on
vesting of such RSUs shall be made either pursuant to (x) a registration
statement on an appropriate form under the Act, which registration statement
shall be effective and shall include a prospectus which is current with respect
to the Shares being offered and sold, or (y) a specific exemption from the
registration requirements of the Act, but in claiming such exemption, you shall,
if requested by the Company, prior to any offer for sale or sale of such Shares,
obtain a favorable written opinion from counsel for or approved by the Company
as to the applicability of such exemption.
8.    Withholding Taxes. The Company may withhold or cause to be withheld, or
require you to remit to the Company, an amount sufficient to satisfy the
Company’s (or Subsidiary’s) withholding tax obligation arising by reason of the
granting, vesting or payment of the RSUs. Unless otherwise determined by the
Committee hereafter, any tax withholding obligations will be satisfied by
withholding a number of Shares otherwise deliverable pursuant to this Award
Agreement having a Fair Market Value, as of the date as of which the amount of
tax withholding is determined, equal to the amount that the Company or
Subsidiary determines is necessary to satisfy its withholding obligation.
9.    Agreement Subject to the Plan. You and the Company agree that this Award
Agreement is subject to, and that you and the Company will both be bound by, all
terms, conditions, limitations and restrictions contained in the applicable
Plan, which shall be controlling in the event of any conflicting or inconsistent
provision. To the extent that the RSUs subject to this Award Agreement are
granted under more than one Plan, then the RSUs granted under a particular Plan
will be subject to the terms and conditions of that Plan. Notwithstanding the
foregoing, Section 3 of this Award Agreement shall be controlling in the event
of a Change in Control.


- 3 -

--------------------------------------------------------------------------------





10.    Restrictions on Transfer. You acknowledge and agree that the Company may
require you, as a condition to the receipt of the RSUs or the certificates
representing the Shares, to become bound by any reasonable agreement restricting
transfer of the Shares or providing the Company with a right of first purchase
or other similar right.
11.    No Guarantee of Employment. This award shall not confer upon you any
right with respect to continuance of employment or other service with the
Company or any Subsidiary, nor shall it interfere in any way with any right the
Company or any Subsidiary would otherwise have to terminate your employment or
other service at any time.
12.    No Guarantee of Tax Consequences. Neither the Company nor any Subsidiary
nor the Committee makes any commitment or guarantee that any particular tax
treatment will apply or be available under applicable law with respect to this
award.
13.    Electronic Delivery and Signature. You hereby consent and agree to
electronic delivery of any documents, proxy materials, prospectuses, annual
reports and other related documents or agreements related to this award. If the
Company establishes procedures for an electronic signature system for delivery
and acceptance of such materials, you hereby consent to such procedures and that
delivery may be effected by a third party engaged by the Company to provide
administrative services related to the applicable Plan.
14.    Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement by and among, as applicable, the Company and any
Subsidiary for the exclusive purpose of implementing, administering and managing
your participation in the applicable Plans. You understand that the Company and
any employing Subsidiary may hold certain personal information about you,
including, but not limited to your name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the Company
or any Subsidiary, details of all RSUs or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the exclusive purpose of implementing, administering and managing the
Plans (“Personal Data”). You understand that Personal Data may be transferred to
any third parties assisting in the implementation, administration and management


- 4 -

--------------------------------------------------------------------------------





of the Plans, that these recipients may be located in the country in which you
reside, or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than your country. You understand that you may
request a list with the names and addresses of any potential recipients of the
Personal Data by contacting your local human resources representative. You
authorize the recipients to receive, possess, use, retain and transfer the
Personal Data, in electronic or other form, for the purposes of implementing,
administering and managing your participation in the applicable Plans, including
any requisite transfer of such Personal Data as may be required to a broker or
other third party with whom you may elect to deposit any shares of Company Stock
received upon settlement of the RSUs. You understand that Personal Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plans. You understand that you may, at any time, view
Personal Data, request additional information about the storage and processing
of Personal Data, require any necessary amendments to Personal Data or refuse or
withdraw the consents herein, without cost, by contacting in writing your local
human resources representative. You understand that refusal or withdrawal of
consent may affect your ability to realize benefits from the RSUs. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.
15.    Language. If you received this Award Agreement, or any other document
related to the Plans translated into a language other than English, and if the
translated version is different than the English version, the English version
will control.
Please indicate your acceptance of all the terms and conditions of this award
including those set forth in this Award Agreement by clicking on the icon below
entitled “I have read and agree.” Notwithstanding your failure to click on the
icon below, your continued employment with the Company or any of its
subsidiaries following the date of this award will be deemed your acceptance of
the terms and conditions hereof unless you indicate otherwise to the Company in
writing within 10 days following the date hereof.
Very truly yours,
Integer Holdings Corporation




- 5 -

--------------------------------------------------------------------------------







Appendix A


Date of Grant: [GRANT DATE]


Target Number of RSUs: The number of RSUs granted under this Award Agreement, as
set forth on the Morgan Stanley Smith Barney website (or such other stock plan
administrator’s website as may be determined by the Company), represents the
number of RSUs that may be earned based upon achievement of Target Performance,
as set forth in the table below (the “Target Number of RSUs”). The actual number
of RSUs earned may be greater or less than the Target Number of RSUs (including
none), and will be determined by multiplying the Target Number of RSUs by the
percentage applicable to the level of performance achievement certified by the
Committee.


Each RSU shall be credited with dividends paid by the Company, if any, with
respect to one share of Company Stock (“Dividend Equivalents”).  The same
vesting conditions will apply to the accrued dividend equivalent shares as the
original grant of target RSUs.  Dividend equivalents will be accrued by
crediting additional target shares, with the number of Dividend Equivalent
shares calculated by dividing the value of the dividend payment by the closing
share price on the ex-dividend date.  Any fractional shares resulting from
Dividend Equivalents will be rounded down on vesting.


Performance Goals: The RSUs will be earned based upon the Company’s TSR relative
to its Peer Group for the three consecutive fiscal years of the Company
beginning with the fiscal year commencing on [FISCAL YEAR START DATE] (the
“Performance Period”), as set forth in the following table and as certified by
the Committee:


Below 25th Percentile
25th Percentile (Threshold Performance)
50th Percentile (Target Performance)
75th Percentile or Above (Maximum Performance)
0%
50%
100%
200%



If the Company’s TSR percentile ranking is between Threshold Performance and
Target Performance, or between Target Performance and Maximum Performance, the
number of earned RSUs will be determined on a linear interpolated basis between
each respective level of performance.




- 6 -

--------------------------------------------------------------------------------





For purposes of determining the Company’s relative TSR:


1.
Percentile rank will be determined in accordance with the formula (N-R)/(N-1),
where N equals the number of total companies in the Peer Group including the
Company, and R equals the Company’s TSR ranking within the Peer Group.

2.
“TSR” means the total return of a stock to an investor (capital gains plus
dividends). TSR will be calculated by comparing the Starting Stock Price to the
Ending Stock Price, and assuming that any dividends are reinvested in the same
equity as of the ex-dividend date.

3.
“Starting Stock Price” means (i) in the case of the Company, the average closing
price of the Company Stock during the 20 trading days preceding the commencement
of the Performance Period, and (ii) in the case of a member of the Company’s
Peer Group, the average closing price of the Peer Group member’s common stock on
the principal securities exchange on which such common stock is traded during
the 20 trading days preceding the commencement of the Performance Period.

4.
“Ending Stock Price” means (i) in the case of the Company, the average closing
price of the Company Stock during the 20 trading days ending with the last
trading day of the Performance Period, and (ii) in the case of a member of the
Company’s Peer Group, the average closing price of the Peer Group member’s
common stock on the principal securities exchange on which such common stock is
traded during the 20 trading days ending with the last trading day of the
Performance Period.

5.
“Peer Group” means the peer group to be identified in the Company’s annual proxy
statement filed in [PEER GROUP YEAR]. If a Peer Group member’s stock permanently
ceases to be traded during the Performance Period, such member will be removed
from the Peer Group.



- 7 -